          Case 0:19-cr-60223-RKA Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 5

        AO 91(Rev.08/09) CriminalComplaint

                                          U NITED STATES D ISTRICT COURT
                                                                forthe
                                                      SouthernDistrictofFlorida

                       United StatesofAm erica                         )
                                    V.                                 )
                       ANDRES CAM ILO RUIZ,                            )
                                                                       )
                                                                         casexo.jq-;3p$<pgw
                                                                       )
                                                                       )

                                                       CRIM INAL COM PLAINT

                 1,the complainantin thiscase,state thatthefollowing istruetothebestofmy knowledgeand belief.
        Onoraboutthedatets)of                   April20,2018               inthecountyof                  Broward          inthe
            southern         Districtof          Florida        -   ,t
                                                                     hedefendantts)violated:
                   CodeSection                                                     O.#i?
                                                                                       nx:Description
        18 U.S.C.j2251(a)                          ProductionofChild Pornography




                 Thiscriminalcom plaintisbased on these facts;
        :EEATTACHED AFFIDAVIT

o   .

                 X Continuedontheattachedsheet.


                                                                                                Complainant'
                                                                                                           ssignature

                                                                                         Drew Steinmetz,SpecialAqent,FBI
                                                                                                 Printed nameand title

        Sw orn to beforem eand signed in m y presence.


        Date:                1                                                 '                                 h k,
                                                                                                   Judge'
                                                                                                        ssi
                                                                                                          gnature-

        City and state:                  Ft.Lauderdale,Flori
                                                           da              -         Hon.PatrickM .Hunt,U.S.M agistrate Judge
                                                                                                 Printednameandtitle
Case 0:19-cr-60223-RKA Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 5




                  A FFID A VIT IN SU PPO R T O F CR IM IN AL C O M PLA IN T

         1,Drew R.Steinmetz,aSpecialAgent(SA)withtheFederalBureauofInvestigation(FB1)
  being duly sw orn,hereby depose and state as follow s:

                       IN TR O D UC TIO N A N D A GE NT BA CK G R O U N D

                1havebeenaSA withtheFB1sinceAugust20l6.1am currentlyassigned totheFB1

  M iamiChild Exploitation Taskforce. In thiscapacity,lam responsible forconducting crim inal

  investigationsofstatutescontained in Title 18ofthe United StatesCode,including crim esrelated to

  child ponzography and the sexualexploitation ofchildren.

                Ihave participated in investigationsofpersonssuspected ofviolating federalchild

  pornography laws,including Title 18,United StatesCode,Sections2251,2252and2252A .These

  investigationshaveincludedtheuse ofsurveillancetechniques,theinterviewing ofsubjectsand
  witnesses,andtheplanningand execution ofarrest,search,and seizurewarrants.ln thecourseof

  these investigations, l have reviewed thousands of still im ages and videos containing child

  pornographyand im agesdepicting minorchildrenengaged in sexuallyexplicitconductonvarious

  formsofelectronicm ediaincluding computers,digitalcameras,andwirelesstelephones,andhave

  discussedandreviewedthesematerialswith otherlaw enforcem entoftk ers.lhavealsoparticipated

  in trainingprogramsfortheinvestigation andenforcementoffederalchildpom ographylawsrelating

  totheuse ofcomputersforreceiving,transm itting,and storing child pom ography

                ThisA ftidavitissubm ittedin supportofacriminalcomplaintwhich chargesAndres

  CamiloRUIZ (tûRUIZ'')withproductionofvisualdepictionsofminorsengagedinsexuallyexplicit
  conductin violationofTitle18,UnitedStatesCode,Sections2251(a)and(e).
                 The inform ation setforth in this affidavitcom esfrom m y personalinvolvem entin

  thisinvestigation,asw ellasfrom infonnation provided to m eby otherlaw enforcem entofficersand
Case 0:19-cr-60223-RKA Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 5



  people w ith know ledge ofthe case. Thisaftidavitdoes not representevery fact1aw enforcem ent

  knowsaboutthisinvestigation butissubm ittedforthelim itedpurposeofestablishingprobablecause

  fortheissuanceofthecrim inalcomplaintagainstRUIZ fortheaforem entioned crim inalviolation.

                           SUM M A RY O F TH E INV ESTIG A TIO N

                Aspartofalzongoing investigation outoftheW ashington FieldofficeoftheFBI,the

  FB1M iamiFieldOfficereceivedinfonuationthattheuserofKikaccountûjuninhopennano''was
  involvedin distributingchild pornographytootherKik users.Theleadincludedinformationthaton

  November12,2018,theuserofKikaccountdjuninhopennano''sentan imagedepictingafemale
  child,approximatelytwelveyearsold,sitting nudeinserting am arkerinto hervagina.TheFairfax

  PoliceDepartmentserved anadministrativesubpoenatoobtainthesubscriberinform ationoftheKik

  accounttjuninhopermano''
         6.     The Kik subpoena response included IP logs spnnning from November 18,2018

  through Decem ber 18,2018. TheIP logsfrom Kik revealed thatone oftheIP addressesused to

  accesstheKikaccountûjuninhopermano''was45.25.3.52andwasassignedtoanATT subscriberin
  South Florida at2001 SW 119Ave,M iramar,FL 33025.

                RUIZ isa29 yearo1dm an who residesat2001SW 119 Ave,M iramar,FL              5.
                                                                           tc k'
                Law enforcem entconducted open source database searches to lrlnntlfl-r 'e userof

  the Kik accountSjuninhopermano''. The open source search revealed thatothersocialmedia
  platformsusingthesameCjuninhopennano''screennamewereassociated withRUIZ.
                On M ay 14,2019,youraffiantconducted a knock and talk at2001 SW 119 Ave,

  M iram ar,FL 33025 and asked to speak with RU IZ. Otheroccupantsofthe residence advised that

  RU IZ w asatwork atthattim e.

         10.    Continuing on M ay l4,2019,youraffiantattem pted to m eetRU IZ athis place of
Case 0:19-cr-60223-RKA Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 5
                                                                                             3

 em ploym entbutlearned thathe w asin routeto a delively.Y ouraffiantasked hiscow orkersto call

 him on hiscellphone.
        11.    Youraffiantspokewith RUIZ andused aruserequestinghim to appearatthe

 FBlM iam iFieldOfficelocated at2030 SW 145Ave,M iramar,FL 33027.Upon hisarrivalatthe

 FBlM iamitield oftice,laterthatday,youraffiantasked him ifhewouldbewilling to speak with

  agents.RUIZ wasinform edthathewasfreeto leaveatanytim e.RUIZ agreedtospeak withagents.

        12.    Youraffiantconductedavoluntary interview ofRUIZ.Duringtheinterviem RUIZ

  adm ittedthatheutilizedhisiphoneto tradechild pornographywith otherindividuals.RUIZ would

  notprovide consentforyouraffiantto search hisiphone.Youraffiantseized RUIZ'Siphone and

  obtained awarranttosearchit(19-6253-SNOW ).
               On July 2,2019,youraffiantreviewed data obtained from RUIZ'S iphone.Your

  affiant observed several m essages indicating that RUIZ was comm unicating w ith m ultiple

  individualswho appeared to befemalesunderthe ageof18.Duringthosecomm unications,RUIZ

  purported tobeam inorfem aleand sentvideosdepictingchildpornographytothesuspectedm inor

  femalesthathewasin comm unication with.

         14.   During the conversations with the minorfemales,RUIZ requested and received

  severalvideosthatdepicted them inorfem alesthatRUIZ wascommunicatingwith.Severalofthe

  videosdepictedchildpom ography,including avideothatdepictsachild,whostatedshewastwelve

  yearsofage,inserting aphallicshaped objectintohervagina.RUIZ requested andreceivedthat

  video on A pril20,2018.

                                          C onclusion

         15.    Based on theaforem entioned facts,Irespectfully subm itthatthereisprobable cause

  to supportthe arrestofAndres Camilo RUIZ,forproduction of a visualdepiction ofa m inor
Case 0:19-cr-60223-RKA Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 5
                                                                                   4


 engagedinsexuallyexplicitconductinviolationofTitle18,UnitedStatesCode,Sections225l(a)

 and (e).
         FU RTH ER SA Y ETH Y OU R A FFIAN T N A U GH T.



                                                           )
                                                D rew R.Steinm e z
                                                SpecialAgent
                                                FederalBureau oflnvestigation
  Subscribed and sw orn to before m e
  this3rdday ofJuly,2019




  TH E H ON RABLE PATRICK M .H UN T
  UNITED STATES M AGISTM TE JUDGE
